DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-8, 11-16, and 23-26 (renumbered as claims 1-18) are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the Applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in an email communication from Applicant’s representative David Victor (Reg. No. 39,867) on 12 May 2021.

The claims are amended as presented below:
1.	(Currently Amended) A computer program product for gathering information on interaction with a document, wherein the computer program product comprises a computer readable storage medium having program instructions embodied 
detecting user interactions to review and correct natural language processing (NLP) items included in reviewed documents; 
for each user interaction with an NLP item of the NLP items in the reviewed documents, performing:
determining a context attribute value for a context attribute related to the interaction with the NLP item; 
 generating interaction information indicating the NLP item and the determined context attribute value; and
sending the interaction information to the server to include in user interaction information in a database; 
receiving a requested document including NLP items to correct included in the reviewed documents;
determining interaction information for NLP items in the reviewed documents that are included in the requested document having context attribute values relevant to a context attribute value in which the requested document is being presented, wherein the determined interaction information is from a plurality of users; and
 presenting the NLP items in the requested document in an order based on the determined interaction information in the database for the NLP items presented in the reviewed documents, wherein the NLP items presented in the order comprise less than all the NLP items in the requested document, and wherein the NLP items presented in the order have a greater frequency of access by the plurality of users than the NLP items in the requested document that are not presented in the order.  
 
9-10.	(Canceled) 
 
13.	(Currently Amended) A system for gathering information on interaction with a document and in communication with a server, comprising:
a processor; and
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the processor to cause operations, the operations comprising:
detecting user interactions to review and correct natural language processing (NLP) items included in reviewed documents; 
for each user interaction with an NLP item of the NLP items in the reviewed documents, performing:
determining a context attribute value for a context attribute related to the interaction with the NLP item; 
 generating interaction information indicating the NLP item and the determined context attribute value; and
sending the interaction information to the server to include in user interaction information in a database; 
receiving a requested document including NLP items to correct included in the reviewed documents;
determining interaction information for NLP items in the reviewed documents that are included in the requested document having context attribute values relevant to a context attribute value in which the requested document is being presented, wherein the determined interaction information is from a plurality of users; and
 presenting the NLP items in the requested document in an order based on the determined interaction information in the database for the NLP items presented in the reviewed documents, wherein the NLP items presented in the order comprise less than all the NLP items in the requested document, and wherein the NLP items presented in the order have a greater frequency of access by the plurality of users than the NLP items in the requested document that are not presented in the order. 
 
17. 	(Canceled)

25. 	(Currently Amended) The system of claim 15,
wherein the user attribute values comprise one of a plurality of location attribute values for different location descriptions of where the user was located when interacting with the NLP item, a time attribute comprising one of a plurality of time period values of when the user was interacting with the NLP item, and a user cohort value comprising one of a plurality of user cohort values of groups of users; 
wherein the question subject attribute value indicates 
wherein the NLP item specific attribute comprises an interrogative attribute value comprising the interrogative sentence including the NLP item interacted with by the user. 
 
27. 	(Canceled) 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-8, 11-16, and 23-26:
The closest prior art is Lundberg et al. (U.S. Patent Application Publication No. 20130268260 A1, hereinafter referred to as Lundberg), which teaches
a computer program product for gathering information on interaction with a document to send to a server, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (see Lundberg para. 0091: the invention is embodied as a machine-readable storage medium storing program instructions) to communicate with a server (see Lundberg para. 0093: client-server communication) and cause operations, the operations comprising:
detecting user interactions to review and correct natural language processing (NLP) items (see Lundberg para. 0114: interactions are captured between users and natural language interaction applications) included in reviewed documents (see Lundberg para. 0112 and Fig. 7: interaction environment 701 comprises text-based interaction with documents); and
for each user interaction with an NLP item of the NLP items in the reviewed documents (see Lundberg para. 0100 and Fig. 4: interaction engine 420 performs the method steps of analyze 421, reason 422, and react 423 for “thousands of interactions simultaneously”), performing:
determining a context attribute value for a context attribute related to the interaction with the NLP item (see Lundberg para. 0100: interaction engine 420 determines contextual factors related to user interaction);
generating interaction information indicating the NLP item and the determined context attribute value (see Lundberg para. 0114: log file generation module 709 generates log files 721 that capture interactions between users and natural language interaction applications; and see Lundberg para. 0100: interaction engine 420 determines contextual factors related to user interaction); and
sending the interaction information (see Lundberg para. 0114: log file generation module 709 generates log files 721 that capture interactions between users and natural language interaction applications) to the server to include in user interaction information in a database (see Lundberg para. 0106: a log server collects interaction information and then adds log entries to a relational database); and
receiving a requested document (see Lundberg para. 0103 and Fig. 5: a user submits a request 501 and receives response document 580) including NLP items to correct included in the reviewed documents, wherein the NLP items in the requested document are presented (see Lundberg para. 0163 and Fig. 10E: at step 3912, the system identifies user satisfaction anomalies, including errors presented to the user for error recovery).

Another prior art reference relied upon is Plunkett et al. (U.S. Patent Application Publication No. 20160350486 A1, hereinafter referred to as Plunkett), which teaches
receiving a requested document including NLP items to correct (see Plunkett para. 0084 and Fig. 3: the system outputs a particular medical record with portions of text highlighted for corrective action) included in reviewed documents (see Plunkett para. 0075 and Fig. 2: medical records 218), wherein the NLP items in the requested document are presented in an order based on interaction information (see Plunkett para. 0068: previously reported data is used to identify the highest areas of historical risk in the medical documents, and these areas are prioritized for presentation to a reviewer; see Plunkett 0085: the system keeps track of past errors and discrepancies that have been corrected in the medical records) in a database for the NLP items presented in the reviewed documents (see Plunkett para. 0075 and Fig. 2: medical records 218 and administrative medical data 220 stored in a database).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
for each user interaction with an NLP item of the NLP items in the reviewed documents, performing:
determining a context attribute value for a context attribute related to the interaction with the NLP item;
generating interaction information indicating the NLP item and the determined context attribute value; and
sending the interaction information to the server to include in user interaction information in a database;
receiving a requested document including NLP items to correct included in the reviewed documents;
determining interaction information for NLP items in the reviewed documents that are included in the requested document having context attribute values relevant to a context attribute value in which the requested document is being presented, wherein the determined interaction information is from a plurality of users; and
presenting the NLP items in the requested document are presented in an order based on the determined interaction information in the database for the NLP items presented in the reviewed documents, wherein the NLP items presented in the order comprise less than all the NLP items in the requested document, and wherein the NLP items presented in the order have a greater frequency of access by the plurality of users than the NLP items in the requested document that are not presented in the order
(independent claim 1, and similar limitations of independent claim 13).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U. M./
Examiner, Art Unit 2163



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163